DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the high leverage risk" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "first monetary amount" and “second monetary amount” in lines 20 and 21, respectively.  There are insufficient antecedent bases for these limitations in the claim.
Claim 1 recites the limitation "the risk trader" in line 21.  There is insufficient antecedent basis for this limitation in the claim.


	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
The broadest reasonable interpretation of the claim encompasses a computer system (e.g., hardware such as processor and memory) for facilitating financial investment. The system is directed to a machine, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim describes the steps setting, by a risk taker, subscription quantities of risk investment units, and executing a high leverage risk trading; setting, by a fixed income holder, subscription quantities of fixed income units, and executing a low risk monthly profit trading; storing a selective investment strategy program for executing high leverage risk trading; wherein first monetary Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using processor and memory to execute the steps in a blockchain (network) environment. The processors and modules in the steps are recited at a high level of generality, i.e., as a generic processors performing a generic computer function. Using a smart contract in blockchain is mere extra-solution activity. These generic computer devices are no more than mere instructions to apply the exception using generic computer component in a distributed ledger (blockchain network) environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the steps of using smart contract in blockchain was considered to be extra-solution activities in Step 2A, it is re-evaluates in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that the use of smart contract (data) in a blockchain is anything but conventional process and Nugent (USPAP 2017/0287068) at paragraph 0002 and Leidner et al. (USPAP 20180082390) at paragraphs 0002, indicate that the step of using smart contract in a distributed ledger system is well-understood, routine and conventional in the field (as they are here). Accordingly, a conclusion that the step of using smart contract in a distributed ledger system is well-understood, routine and conventional activity is supported under Berkheimer option 3.
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the (Step 2B: NO). The claim is not patent eligible.



Claim 2 recites wherein the selective investment strategy program is an artificial intelligence (AI) program, experience logic program, transaction logic program, mathematical model based program or any combination thereof.
These limitations are also part of the abstract idea identified in claim 1, and the additional elements are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Furthermore, the AI program, experience logic program, transaction logic program, mathematical model based program or any combination thereof, are generic computer functions. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claims 3-4 recite wherein a multiple leverage relationship is between subscription price of a unit price of risk investment units and subscription price of a unit price of fixed income units, and wherein the multiple leverage relationship is between 5 to 20.
These limitations are also part of the abstract idea identified in claim 1, and are therefore similarly rejected under the same rationale as claim 1, supra.

Claim 5 recites wherein the risk taker sets subscription quantities of the risk investment units and execute through the first user interface program, and can use fiat currency, 2cryptocurrency or quasi money to subscribe, and wherein the fixed income holder sets subscription quantities of the 
 These limitations are also part of the abstract idea identified in claim 1, and the additional elements are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claim 6 recites wherein investment targets of the risk investment units and the fixed income units include cryptocurrency, stocks, bonds, futures, options, financial derivatives, or other financial products.
 These limitations are also part of the abstract idea identified in claim 1, and the additional elements are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davis (USPAP 2018/0183600) teaches transaction that has been posted to the blockchain, involving entities that updates the blockchain once any performance is executed for the transaction, such that the other entity or entities involved in the transaction can monitor the blockchain to identify when such performance has occurred and to verify the performance.  In an exemplary embodiment, a smart contract may be used to perform actions related to the performance of the transaction between the first and second entities.  For example, the smart 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691